UNITED STATES DISTRICT COURT                                        CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                        MINUTE ORDER

BEFORE: STEVEN I. LOCKE                                             DATE: 1/30/2019
        U.S. MAGISTRATE JUDGE                                       TIME: 2:00 pm

CASE: CV 15-4275(JFB) Howell v. The County of Nassau et al

TYPE OF CONFERENCE: SETTLEMENT/PRETRIAL                             FTR: 2:07-2:09; 2:53-3:00


APPEARANCES:
     For Plaintiff:   Alex Klein

      For Defendant: Joseph Pusaterri
                     John Hanley
                     James Murphy

THE FOLLOWING RULINGS WERE MADE:
☐    Scheduling Order entered.

☐     The court has adopted and So Ordered the joint proposed scheduling order [        ]
      submitted by the parties.

☐     The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
      The action will be tried in accordance with the discretion and the trial calendar of the
      District Judge.

☒     Other: Settlement conference held. The case is marked settled. Next status conference
      set for 4/30/2019 at 11:30 am.



                                                    SO ORDERED

                                                    /s/Steven I. Locke
                                                    STEVEN I. LOCKE
                                                    United States Magistrate Judge
